DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-40 are allowed.
The following is a statement of reasons for the indication of allow able subject matter:
Wiemker et al (US 20200043173) discloses a method for performing parallel data processing, comprising:
	receiving data for parallel processing from a data processing requestor (par. 60 “image data is recognized”);
	generating a plurality of data sub-blocks based on the data (par. 61, “into a plurality of image segments”);
	determining a plurality of data portions in each data sub-block of the
plurality of data sub-blocks (par. 62 “density value of each image segment 71-80 is extracted”);
	changing an order of the plurality of data portions in at least one data sub-
block of the plurality of data sub-blocks (par. 64 “sorted 103 based on the determined Hounsfield density value”);
	providing the plurality of data sub-blocks a processing unit (par. 72); and
	receiving processed data associated with the plurality of data sub-blocks
from the processing unit (par. 80).
Kamiya (US 20120089884) discloses a method for performing parallel data processing, comprising:
	receiving data for parallel processing from a data processing requestor (fig. 1 step 101 “transmission data sequence”);
	generating a plurality of data sub-blocks based on the data (par. 43 “divides a transmission data sequence 101 of length K into L-pieces of short sequences”);
	providing the plurality of data sub-blocks a plurality of processing units for parallel processing (par. 43 “plurality of encoded sequences 103”); and
	receiving processed data associated with the plurality of data sub-blocks
from the processing units (par. 48).
Clouse et al. (US 20070019778) discloses a method for performing parallel data processing, comprising:
	receiving data for parallel processing from a data processing requestor (par. 33 “reconstructed image data”);
	generating a plurality of data sub-blocks based on the data (“number of slices”);
	determining a plurality of data portions in each data sub-block of the
plurality of data sub-blocks (par. 34 “a slice is the provided to an analyzer 24”);
	changing an order of the plurality of data portions in at least one data sub-
block of the plurality of data sub-blocks (par. 36);
	providing the plurality of data sub-blocks to a processing unit (par. 39); and
	receiving processed data associated with the plurality of data sub-blocks
from the processing unit (par. 41).
Takahira (US 20020163670) discloses a method for performing parallel data processing, comprising:
	receiving data for parallel processing from a data processing requestor (fig. 3, step 200 “image data”);
	determining a plurality of density ranges (fig. 4A), wherein each density range of the plurality of density ranges is distinct from each other density range of the plurality of density ranges (fig. 3 step 210);
	determining a plurality of data portions of the data based on the density
ranges (step 210);
	generating a plurality of data sub-blocks (step 214);
	providing the plurality of data sub-blocks to a processing unit (step 218); and
	receiving processed data associated with the plurality of data sub-blocks
from the plurality of processing units (step 222).
Verma et al. (US 20210240904) discloses a method for performing parallel data processing, comprising:
	receiving data for parallel processing from a data processing requestor (fig. 1, “select a groups of cells”);
	determining a plurality of density ranges (fig. 2E), wherein each density range of
the plurality of density ranges is distinct from each other density range of the
plurality of density ranges (par. 27);
	determining a plurality of data portions of the data based on the density
ranges (par. 28 “second column in the table lists the corresponding counted number of cell A in each”);
	generating a plurality of data sub-blocks (fig. 5A step 570);
	providing the plurality of data sub-blocks to a processing unit (step 585); and
	receiving processed data associated with the plurality of data sub-blocks
from the plurality of processing units (step 579).


The primary reason for allowance in the instant application is the step of providing the plurality of data sub-blocks, including the at least one data sub-block comprising the changed order of the plurality of data portions, to a plurality of processing units for parallel processing in claims 1 and 11, and generating a plurality of data sub-blocks having resequenced data portions in claims 21 and 31, in combination with other steps/elements in the claims.  The prior art of record including the disclosures of Wiemker et al, Kamiya, Takahira, Clouse et al and Verma neither anticipates nor renders obvious the above limitation. Because claims 2-10, 12-20, 22-30, and 32-40 depend directly or indirectly on either one of claims 1, 11, 21 or 31, these claims are considered allowable for at least the same reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184